OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 17, 1944 and was admitted to the Florida Bar in 1963.
The Supreme Court of Florida granted the respondent leave to resign from the Florida Bar effective February 28, 1971, following a finding by a referee that he had violated the rules of the Florida Bar Association and the Canons of Professional Ethics.
The respondent was found guilty in Florida of failing to immediately distribute the proceeds of a settlement and with converting said funds to his own use. He was personally served with the petition herein. However, he has not answered the petition and has failed to file a verified statement alleging any of the defenses available to him under subdivision (c) of section 691.3 of the rules of this court, to wit, that the proceeding in the foreign jurisdiction *339was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process, or that there was such an infirmity of proof establishing the misconduct as to give rise to the clear conviction that this court could not, consistent with its duties, accept as final the finding of the court in the foreign jurisdiction as to the attorney’s misconduct, or that the imposition of the discipline by this court would be unjust (22 NYCRR 691.3 [c]).
This court has examined all of the evidence in this matter, including the entire record of the Florida proceeding, and we hereby find the respondent guilty of the alleged misconduct and grant petitioner’s motion to discipline the respondent.
Under the circumstances, we conclude that the respondent should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Boyers, JJ., concur.